DETAILED ACTION
This Action is in response to the Amendment for Application Number 16236089 received on 6/09/2020.
Claims 28-29, and 31-34, 41-47, and 49-55 are presented for examination.
Claims 1-27, 30, 35-40 and 48 have been cancelled.
Claims 49-55 are newly presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 28, 33 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al. (US 20130091249) in view of Woundy et al. (US 8144594).

Regarding claim 28, McHugh disclosed a computerized method of delivering digitally rendered Internet Protocol (IP) content to a computerized client device via a content delivery network (McHugh, [0048], McHugh disclosed an adaptive streaming server interfacing with clients and provider through an IP network/CDN network, etc to provide streaming content), the computerized method comprising:
identifying one or more portions of said content delivery network experiencing a capacity for delivery of said digitally rendered IP content, the capacity being less than a nominal value (McHugh, [0029], McHugh disclosed monitoring a congestion level within the network, and determine if the congestion level within the network exceeds a predetermined threshold;  A congestion level exceeding a predetermined threshold amounts to throughput being less than a nominal value; See also [0034] indicating “bandwidth availability” which is low if congestion is high); See also [0038] “network health” being lowered); and
based at least in part on said identifying, dynamically modifying one or more available variants of a given digitally rendered content element available to the computerized client device so as to maintain a prescribed user service quality for said digitally rendered IP content delivery to said computerized client device (McHugh, [0029], McHugh disclosed, when the congestion level exceeds the threshold, the system prevents clients from requesting segments associated with child manifest 430a, and instead, generates an updated master manifest 440 that for example does not 
McHugh did not explicitly disclose wherein the identifying of the one or more portions of said content delivery network comprises:
determining one or more performance metrics, the one or more performance metrics indicative of one or more respective connection qualities associated with at least one cable modem (CM), the at least one CM in data communication with the computerized client device;
identifying one or more first channels of a plurality of channels that are associated with said digitally rendered IP content delivery (Woundy, col. 3, lines);
identifying one or more second channels of the plurality of channels that are not
associated with said digitally rendered IP content delivery; and
not utilizing data associated with the one or more second channels so as to avoid an incorrect indication related to at least one of the one or more respective connection qualities from the determining of the one or more performance metrics with respect to said digitally rendered IP content delivery only.
In an analogous art, Woundy disclosed wherein the identifying of the one or more portions of said content delivery network comprises:

identifying one or more first channels of a plurality of channels that are associated with said digitally rendered IP content delivery (Woundy, col. 3, lines 45-67, Woundy disclosed identifying channels of cable modems “ChanID”, and their type of channel such as upstream channel and downstream channel; col. 4, lines 25-45, showing downstream channels associated with digitally rendered IP data);
identifying one or more second channels of the plurality of channels that are not
associated with said digitally rendered IP content delivery (Woundy, col. 4, lines 25-45, showing identified upstream channels not associated with the same digitally rendered IP data as that of the downstream channel data); and
not utilizing data associated with the one or more second channels so as to avoid an incorrect indication related to at least one of the one or more respective connection qualities from the determining of the one or more performance metrics with respect to said digitally rendered IP content delivery only (Woundy, col. 4 lines 5-45, Woundy 
One of ordinary skill in the art would have been motivated to combine the teachings of McHugh and Woundy as they both involve the monitoring and managing of network performance of IP traffic (i.e. Woundy, col. 4, lines 30-45), and as such, both are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the performance measuring techniques of Woundy within the system of McHugh in order to allow for more in-depth monitoring of McHugh’s network, and thereby more efficiently determining which traffic in the network is affected by congestion (Woundy, col. 4, lines 50-65), resulting in the ability to more specifically pinpoint areas of concern, leading to better management of the network as a whole.

Regarding claim 33, McHugh and Woundy disclosed the computerized method of Claim 28, wherein the dynamically modifying is configured to indicate a particular variant of the one or more available variants for the computerized client device to select, the particular variant configured to provide a lower start-up delay relative to at least one other variant of the one or more available variants under an existing network condition associated .

Claim(s) 29 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al. (US 20130091249) in view of Woundy et al. (US 8144594) and further in view of McCarthy et al. (US 9516085).

Regarding claim 29, McHugh and Woundy disclosed the computerized method of Claim 28.  While McHugh disclosed the ability to manipulate the master manifest file, resulting in presenting the client with different encodings of the content, as shown above, McHugh did not explicitly disclose wherein said dynamically modifying comprises transcoding one of said available variants at a bitrate selected so as to maintain said prescribed user service quality.

One of ordinary skill in the art would have been motivated to combine the teachings of McHugh, Woundy and McCarthy as they both relate to adaptive bitrate streaming, and therefore are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the on-the fly encoding of McCarthy within the teachings of McHugh and Woundy in order to further enhance the ability of the service provider being able to share video bandwidth with other services to improve overall efficiency while maintaining operational thresholds for video quality (McCarthy, col. 12, lines 50-55)

Claims 31 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al. (US 20130091249) in view of Woundy et al. (US 8144594) and further in view of Stone et al. (US 7391780).

Regarding claim 31, McHugh and Woundy disclosed the computerized method of Claim 28, determining one or more performance metrics, the one or more performance metrics indicative of one or more respective connection qualities of the computerized client device (McHugh, [0029], Figure 4A, McHugh disclosed a bandwidth monitor 214 monitoring a congestion level within the IP network 421 of a client device 202), but did not explicitly disclose:
identifying a relationship between the computerized client device and one or more other computerized client devices, the one or more other computerized client devices having no performance metrics associated therewith; and
based at least in part on the identified relationship and the determining of the one or more performance metrics associated with the computerized client device, adjusting content delivery for the one or more other computerized client devices;
wherein the relationship comprises sharing of a common node of the content delivery network between the computerized client device and the one or more other computerized client devices.
In an analogous art, Stone disclosed a system in which bandwidth records for existing subscribers are collected and organized into a bandwidth database and used to create a statistics database containing statistic records of bandwidths achieved by 
One of ordinary skill in the art would have been motivated to combine the teachings of McHugh, Woundy and Stone as both relate to bandwidth monitoring to provide a service, and as such both are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was file to incorporate the bandwidth estimation concept of Stone within the content adjustment delivery teachings of McHugh and Woundy in order to accelerate the rate of bandwidth estimations for new clients requesting content delivery, by utilizing table lookups of related devices rather than computationally intensive .

Claims 32 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al. (US 20130091249) in view of Woundy et al. (US 8144594) and further in view of Wang et al. (US 20110179185).

Regarding claim 32, McHugh and Woundy disclosed the computerized method of Claim 28, but did not explicitly disclose: grouping the computerized client device and a plurality of other computerized client devices into one or more service groups; wherein the dynamically modifying of the one or more available variants is further based at least upon the one or more service groups; and
the grouping comprises determining that a prescribed level of similarity between the computerized client device and the plurality of other computerized client devices is met, the determining based at least on respective subscription levels associated with respective user accounts of the computerized client device and the plurality of other computerized client devices.
In an analogous art, Wang disclosed a system and method for adaptive differentiated streaming including: 
grouping the computerized client device and a plurality of other computerized client devices into one or more service groups (Wang, [0051]-[0053], Wang disclosed groups by disclosing subscriber classes or subscription level/type);

the grouping comprises determining that a prescribed level of similarity between the computerized client device and the plurality of other computerized client devices is met, the determining based at least on respective subscription levels associated with respective user accounts of the computerized client device and the plurality of other computerized client devices (Wang, [0051], Wang disclosed groups being met on the basis of “subscriber classes or subscription level/type”).
One of ordinary skill in the art would have been motivated to combine the teachings of McHugh, Woundy and Wang as they both relate to Adaptive Streaming, and as such are within similar environments.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the particular subscription level grouping techniques of Wang within the teachings of McHugh and Woundy in order to “maintaining quality of service for videos that are purchased while free movies and other content are rate shaped” (McHugh, [0064]).

Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al. (US 20130091249) in view of Woundy et al. (US 8144594) and further in view of Gallant et al. (US 20130031575).


In an analogous art, Gallant disclosed causing delivery of data representative of a notification to a computerized content delivery device, said data representative of said notification indicating to said computerized content delivery device that said one or more portions of said content delivery network are experiencing the capacity for the delivery of said digitally rendered IP content, the capacity being less than the nominal value (Gallant, [0042], Gallant disclosed “Admission control with service notifications to subscribers when media sessions or network areas are congested or experience poor QoE”).
One of ordinary skill in the art would have been motivated to combine the teachings of McHugh Woundy and Gallant as they both relate to teachings related to adaptive streaming (i.e. Gallant, [0070]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the explicit service notifications of Gallant within the teachings of McHugh and Woundy in order to keep subscribers of the system better informed regarding the status of the network, thereby increasing customer satisfaction.


Allowable Subject Matter
Claims 41-47 are allowed in view of the amendments and Applicant’s Arguments submitted 10/21/2020, (See page 4 of the Remarks).  The cited prior art did not disclose, in addition to the rest of the claimed limitations, “wherein the receipt of the data relating to the at least one performance metric comprises: (i) identification of a channel of two or more channels, only said identified channel being relevant to a particular Internet Protocol (IP) service provided to the computerized client device over said content delivery network: and (ii) monitor of the at least one performance metric for only said identified channel said at least one performance metric indicative of one or more respective connection qualities of at least the computerized client device: and wherein the determination that the network condition status relevant to the computerized client device comprises elimination of data from one or more channels of the two or more channels that are not associated with said particular IP service, the elimination of the data from the one or more channels comprising elimination of data from said monitor of said at least one performance metric that incorrectly indicates said one or more respective connection qualities of at least said the computerized client device.
Therefore claim 41 and its dependent claims 42-47 are allowed.
For similar reasons above, claim 49, and its dependent claims 50-55, are allowed as including substantially the same limitations as claim 41.

Response to Arguments
Applicant’s arguments and amendments filed on 10/21/2020 have been carefully considered but they are not deemed fully persuasive.  

Examiner respectfully disagrees.
The limitation in question recites, “not utilizing data associated with the one or more channels so as to avoid an incorrect indication related to at least one of the one or more respective connection qualities from the determining of the one or more performance metrics with respect to said digitally rendered IP content delivery only”
 The initial portion of the limitation, “not utilizing data associated with the one or more channels”, amounts to merely specifying what Applicant’s claimed invention doesn’t perform, rather than what it does perform, and as such, the limitation does not positively recite any functional limitations, but rather, the limitation merely recites the absence of a particular function.  
The latter portion of the limitation, “so as to avoid an incorrect indication related to at least one of the one or more respective connection qualities from the determining of the one or more performance metrics with respect to said digitally rendered IP content delivery only”, recites an intended result of the absence of the above function 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
With regards to the prior art, Woundy is in fact capable of performing the intended use because Woundy disclosed the concept of “not utilizing data associated with the one or more channels”, to which Applicant presents no argument against.
Upon analysis of the last three limitations of the claim, Examiner finds that, other than “identifying” the claimed sets of channels, the claim does not positively recite any functional limitations with regards to these sets of channels.  
Taking into consideration the above claim analysis, it is evident that Woundy disclosed these limitations, as shown in the above rejection.  For example, Woundy, at col. 3, lines 45-67, explicitly disclosed the identification of channels serving a cable modem, including both upstream channels and downstream channels.  Woundy further explicitly provides examples of such channels, to which the downstream channels are associated with the downloading of rendered IP content delivery, and the upstream channels being for uploading data, and therefore not associated with the rendered IP content delivery, as such is data transmission in the other direction (col. 4, lines 25-45).
Furthermore, Woundy explicitly disclosed determining one or more performance metrics on a per channel basis of the cable modem (col. 4, lines 5-15).  It is therefore 
Applicant asserts, “Woundy does not recognize the problem solved by Applicant’s Claim 28 as presented herein – i.e., preventing data associated with channels from causing an incorrect indication related to respective connection qualities from determining of performance metrics with respect to IP content delivery only” [Response, 10].
Examiner respectfully disagrees.
In response to applicant's argument that Woundy is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Woundy is within the field of Applicant’s endeavor as it pertains to the evaluation of performance metrics on channels, and is therefore analogous art.
Therefore the rejections are respectfully maintained.

Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JERRY B DENNISON/Primary Examiner, Art Unit 2443